Citation Nr: 0100481	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service connected left 
knee disorder.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied service connection for 
a right knee disorder and an increased rating for a left knee 
disorder.  

The issue of entitlement to an increased rating for a left 
knee disorder is the subject of a REMAND which follows this 
decision.  

At a September 2000, Travel Board Hearing before the 
undersigned, the veteran, through his representative, raised 
the issue of clear and unmistakable error in a prior rating 
decision of April 1953.  This matter is referred to the RO 
for any further action required.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a right knee 
disorder has been obtained.

2.  The veteran's current right knee disorder is medically 
shown to be causally related to his service-connected left 
knee disorder.



CONCLUSION OF LAW

A right knee disorder is proximately due to or the result of 
a service-connected left knee back disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. At § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

Here, the Board finds that all evidence necessary for an 
equitable disposition of the veteran's claim of entitlement 
to service connection for  a right knee disorder has been 
obtained.  The veteran was afforded a VA examination in 
October 1998.  In addition, he has not alleged that there are 
pertinent records outstanding that are necessary for an 
equitable decision on the instant claim.  Accordingly, the 
Board finds that the duty to assist is satisfied.  

I.  Factual Background

Service medical records demonstrate that the veteran 
sustained multiple fractures of his left knee following a 
motorcycle accident while on leave in June 1951.  Following 
surgical reduction and fixation, he was granted a medical 
discharge.  Service connection for a left knee disorder was 
granted by rating decision in April 1953 with assignment of a 
40 percent rating, effective October 1, 1952. 

In April 1997, the veteran was hospitalized for bilateral 
total knee arthroplasty.  He presented with a long history of 
osteoarthritis of his knees.  Since his 1951 motorcycle 
accident, he developed a fixed contracture of the left knee.  
He had developed ankylosis and severe arthritis of the left 
knee joint.  The operative report indicates that his pain and 
limitation of function were not alleviated by conservative 
measures; therefore, total bilateral knee replacement was 
recommended.  The operative report indicates that there were 
no complications from the procedures.  The discharge summary 
indicates that he was to transfer to a rehab unit to continue 
"aggressive physical therapy."  

On October 1998, joints examination conducted by a VA 
physician's assistant, the veteran complained that his right 
knee had developed pain over the years since his accident in 
service.  The right knee improved after the April 1997 
surgery and he reported pain only while descending stairs.  
He also complained of pain in the left knee, approximately 4-
6 on a scale of one to ten.  The examiner noted that the 
veteran had some non-specific inability to trust the 
stability of his left knee; however, he noted more motion 
than he had before his left knee replacement.  He was not 
taking any medication at the time of the examination; 
however, he walked with the aid of a cane.  The examiner 
noted that the veteran walked slowly and hesitantly with an 
antalgic gait showing decreased weight bearing on the left 
side.  His left leg was held at approximately 20 degrees of 
flexion.  There was no tenderness to palpation on examination 
of the knees.  The right knee displayed range of motion from 
0-120 degrees, and the left knee displayed range of motion 
from 5-75 degrees.  No valgus or varus laxity was noted over 
the joints; however, there was pain along the medial aspect 
of the left knee joint on valgus defluxion.  McMurray sign 
was negative, bilaterally.  The examiner noted a mild amount 
of anterior Drawer laxity, right greater than left; however, 
the laxity of both knees was found to be within normal 
limits.  With respect to the etiology of the veteran's right 
knee disability, the examiner opined that a review of 
scientific literature found no research supporting the 
concept of degeneration of the contralateral knee secondary 
to dysfunction in the opposite knee.  

In August 1999, the veteran submitted a statement from Dr. 
Henry A. Finn, a Professor of Clinical Surgery and Medical 
Director of the Bone and Joint Replacement Center of 
University of Chicago.  Dr. Finn performed the April 1997 
bilateral knee replacements.  He opined that "it was more 
likely than not that [the veteran's] osteoarthritis of his 
right knee, which required total knee replacement, was 
related to overuse, secondary, to the sever[e] disability of 
his left lower extremity."  

At a September 2000 hearing before the undersigned sitting at 
the RO, the veteran's representative argued, in essence, that 
the evidence favored the veteran because the opinion against 
a causal connection between the service connected left knee 
disorder and the right knee disorder was by a physician's 
assistant, while the opinion that there was such a 
relationship was by an orthopedic surgeon. 

II.  Analysis

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310.

In the present case, the veteran contends that his current 
right knee disorder resulted from his service-connected left 
knee disorder.  After a review of the record, the Board 
agrees with his representative that the preponderance of the 
evidence supports the veteran's claim.  Service connection 
has been established for, inter alia, a left knee disorder 
resulting from an inservice motorcycle accident.  The 
evidence contains conflicting medical opinions pertaining to 
the etiology of the veteran's right knee disorder.  A VA 
physician's assistant has indicated that a review of 
scientific literature found no research that would link a 
disability in a contralateral knee to dysfunction in the 
opposite knee.  The veteran's private physician, an 
orthopedic specialist/surgeon, has stated that it was more 
likely than not that the veteran's right knee disorder was 
related to overuse secondary to his service connected left 
knee disorder.  Given the private physician's medical 
specialty/expertise, and his prior clinical treatment of the 
veteran's knee disorders, the Board finds that his opinion is 
more probative in ascertaining the etiology of the veteran's 
right knee disorder.  

Consequently, the preponderance of the medical evidence 
indicates that the veteran developed a right knee disorder 
secondary to his service connected left knee disorder.  The 
criteria for establishing service connection for a right knee 
disorder are met.  Therefore, secondary service connection is 
warranted.  


ORDER

Secondary service connection for a right knee disorder is 
granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)(VCAA).  Among 
other things, this law redefines VA's obligations with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).

To reiterate, the duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)."  Id. At § 3(a) (to be codified as amended 
at 38 U.S.C. § 5103A).  As indicated previously, the veteran 
underwent bilateral total knee replacement in April 1997.  
The hospital discharge summary indicates that the veteran was 
to transfer to the rehab unit to continue "aggressive 
physical therapy."  Similarly, at his September 2000 
hearing, the veteran indicated that he underwent physical 
therapy following his 1997 left knee replacement.  He 
testified that following approximately seven months of 
physical therapy, his therapists did not see any improvement.  
He recalled that his therapists "said they give up."  A 
review of the evidence does not show that the clinical 
records of the physical therapy have been associated with the 
claims folder.  As the veteran has referenced pertinent 
medical evidence that has not been associated with the claims 
folder, a remand of the case is required to comply with the 
duty to assist. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
left knee disorder since April 1997, then 
secure complete clinical records of such 
treatment.  If review of the clinical 
records suggests any further development, 
such development should be done.

2.  Then the RO should review the issue 
remaining on appeal.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with an appropriate supplemental 
statement of the case (SSOC) and given 
adequate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
                                     Member, Board of 
Veterans' Appeals

 

